Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, was found guilty of violating prison disciplinary rules prohibiting inmates from assaulting staff, engaging in a demonstration, creating a disturbance, refusing to obey a direct order and interfering with a facility employee. He challenges the determination of guilt contending that it resulted from procedural errors committed in the course of his disciplinary hearing. Based upon our review of the record, we disagree. Petitioner’s contention that he was denied the right to call as a witness the nurse who treated the correction officer whom petitioner was charged with assaulting is belied by the record, which discloses that petitioner never communicated directly to the Hearing Officer his intention of calling this witness. Petitioner’s claim of Hearing Officer bias is similarly refuted by an examination of the record which shows that the hearing was conducted in a fair and impartial manner (see, Matter of Nieves v Coughlin, 157 AD2d 943, 944). Petitioner’s remaining contentions have been reviewed and found to be without merit.
Cardona, P. J., Crew III, White, Peters and Spain, JJ., *689concur.
Adjudged that the determination is confirmed, without costs, and petition dismissed.